SCHALL, Circuit Judge.

ORDER

The parties move jointly to dismiss and remand to the United States District *713Court for the District of Columbia due to settlement.
The parties request that the court “issue an order remanding the case to the district court for further proceedings leading to an agreed dismissal of the complaint and counterclaim with prejudice.” To the extent that the parties seek vacatur of the district court’s judgment, the parties should request that relief from the district court. See U.S. Bancorp Mortgage Co. v. Bonner Mall P’ship, 513 U.S. 18, 115 S.Ct. 386, 130 L.Ed.2d 233 (1994).
Furthermore, the court notes that it cannot both dismiss and remand the appeal.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion to dismiss is denied.
(2) The motion to remand is granted.
(3) Each side shall bear its own costs.